Citation Nr: 0830126	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  05-33 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than February 
10, 2004, for the award of a 50 percent rating for sleep 
apnea, status post uvulopharyngoplasty. 

2.  Whether new and material evidence to reopen a claim for 
service connection for allergies has been received.

3.  Whether new and material evidence to reopen a claim for 
service connection for attention deficit hyperactivity 
disorder (ADHD), depression, and dysthymia, has been 
received.

4.  Entitlement to service connection for allergies.

5.  Entitlement to service connection for ADHD, depression, 
and dysthymia.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The veteran had active service from September 1986 to January 
1993.

Historically, in a December 1997 rating decision, the RO 
denied the veteran's claim for service connection for ADHD, 
depression, and dysthymia, and denied his petition to reopen 
his previously denied claim for service connection for 
allergies.  Although notified of the denial in a letter later 
that month, the veteran did not initiate an appeal.

This appeal to the Board of Veterans' Appeals (Board) arises 
from three RO rating decisions.

In August 2004, the RO increased the rating for the veteran's 
sleep apnea from 0 to 50 percent, effective February 10, 
2004.  The veteran filed a notice of disagreement (NOD) as to 
the effective date in April 2005, and the RO issued a 
statement of the case (SOC) in August 2005.  The veteran 
filed a substantive appeal (via a VA Form 9, Appeal to Board 
of Veterans' Appeals) in September 2005.

In December 2005, the RO, inter alia, denied the veteran's 
petition to reopen his previously denied claims for service 
connection for ADHD, depression, and dysthymia, and for 
service connection for allergies.  The veteran filed a NOD in 
January 2006, and the RO issued a SOC in April 2006.  The 
veteran filed a substantive appeal (via a VA Form 9) in 
August 2006.  The Board points out that regardless of what 
the RO has done as to each petition to reopen, the Board must 
address the question of whether new and material evidence to 
reopen each claim has been received because the issue goes to 
the Board's jurisdiction to reach each underlying claim and 
adjudicate such claim on a de novo basis.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, 
the Board is required to first consider whether new and 
material evidence is presented before the merits of a claim 
can be considered.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  Accordingly-and given the Board's 
favorable disposition of each claim to reopen-the Board has 
characterized these claims as encompassing the first four 
matters set forth on  the title.

In June 2006, the RO denied the veteran's claim for a TDIU.  
The veteran filed a NOD in August 2006, and the RO issued a 
SOC in November 2006.  The veteran filed a substantive appeal 
(via a VA Form 9) in January 2007.

In January 2006, the veteran testified during a hearing 
before a decision review officer (DRO) at the RO; a 
transcript of that hearing is of record.  In June 2008, the 
veteran testified during a Board hearing before the 
undersigned Veterans Law Judge in Washington, D.C.; a 
transcript of that hearing is also of record.

In June 2008, the undersigned Veterans Law Judge (VLJ) of the 
Board denied a  motion to advance this case on the Board's 
docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & 
Supp. 2008) and 38 C.F.R. § 20.900(c) (2007).

The Board's decision on the earlier effective date claim, 
each petition to reopen, and each underlying claim for 
service connection, on the merits, is set forth below.  The 
claim for a TDIU is addressed in the remand following the 
order; this matter is being remanded to RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim herein decided has been accomplished.

2.  In an August 2004 rating action, the RO increased the 
rating for the veteran's PTSD from 0 to 50 percent, effective 
February 10, 2004, the date of the claim for increase.

3.  There was no pending claim for increase prior to February 
10, 2004, or evidence that the service-connected sleep apnea 
had increased in severity within the one-year period prior to 
February 10, 2004.

4.  In a December 1997 rating decision, the RO denied the 
veteran's claim for service connection for ADHD, depression, 
and dysthymia, as well as his petition to reopen his 
previously denied claim for service connection for allergies.  
Although notified of the denial in a letter later that month, 
the veteran did not initiate an appeal.

5.  The evidence received since the December 1997 decision 
includes evidence that is not cumulative or redundant of 
evidence previously of record, relates to unestablished facts 
necessary to substantiate each claim, and raises a reasonable 
possibility of substantiating each claim.

6.  The competent, probative evidence is at least evenly 
balanced as to whether the veteran's ADHD, depression, and 
dysthymia are related to service.

7.  The competent, probative evidence is at least evenly 
balanced as to whether the veteran's allergies are related to 
service.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than February 10, 
2004, for the award of a rating of 50 percent for sleep 
apnea, is without legal merit. 38 U.S.C.A. §§ 5101, 5110, 
7105(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.155, 3.157, 
3.400, 20.302(b), 20.1103 (2007).

2.  The December 1997 RO decision that denied the veteran's 
claim for service connection for ADHD, depression, and 
dysthymia, as well as his petition to reopen his previously 
denied claim for service connection for allergies, is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (2007).

3.  As new and material evidence has been received, the 
criteria for reopening the claims for service connection for 
ADHD, depression, and dysthymia, and allergies, are met.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007).

4.  Resolving all  reasonable doubting the veteran's favor,  
the criteria for service connection for ADHD, depression, and 
dysthymia are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

5.  With all reasonable doubt resolved in favor of the 
veteran, the criteria for service connection for allergies 
are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As regards the earlier effective date claim, the Board notes 
that the August 2005 SOC set forth the provisions of 38 
C.F.R. §§ 3.155, 3.157, and 3.400, relating to effective 
dates and formal and informal claims, and an April 2006 
supplemental SOC (SSOC) provided additional information 
regarding the assignment of effective dates.  Moreover, the 
veteran and his representative have been afforded the 
opportunity to present evidence and argument with respect to 
the earlier effective date claim.  The Board finds that these 
actions are sufficient to satisfy any duties to notify and 
assist owed the veteran with regard to the earlier effective 
date claim.  As will be explained below, the claim for an 
effective date earlier than February 10, 2004, for the award 
of a 50 percent rating for sleep apnea, lacks legal merit; 
therefore, the duties to notify and assist required by the 
VCAA are not applicable to this claim.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

In addition, in view of the Board's favorable disposition of 
each petition to reopen, as well as the favorable disposition 
of each underlying claims for service connection claim, on 
the merits, the Board finds that all notification and 
development action needed to fairly adjudicate each of these 
petitions and claims has been accomplished.

II.  Analysis

A.  Earlier Effective Date

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2007).  Specifically with regard to 
claims for increased disability compensation, the pertinent 
legal authority provides that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability has occurred, if a claim is 
received by VA within one year after that date; otherwise the 
effective date will be the date of receipt of claim or date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.400(o)(2) (2007).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2007).  Any communication or 
action that demonstrates intent to apply for an identified 
benefit may be considered an informal claim.  38 C.F.R. § 
3.155(a) (2007).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157 (2007).  Under the provisions of 38 C.F.R. § 
3.157(b)(1) (2007), the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this regulation apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157(b) 
(2007).

The basic facts of this case are not in dispute.  In an 
August 1994 rating decision, the RO granted service 
connection and assigned a noncompensable (i.e., 0 percent) 
rating for sleep apnea, effective March 4, 1994.  Although 
notified of this decision in a letter later that month, the 
veteran did not initiate an appeal.  As such, the claim 
decided in August 1994 was finally resolved-see 38 U.S.C.A. 
§ 7105(b) (West 2002 & Supp. 2008) and 38 C.F.R. §§ 20.302, 
20.1103 (2007)-and an effective date prior to the date of 
the August 1994 decision is legally precluded.

The veteran filed a claim for increase for his sleep apnea on 
February 10, 2004.  In an August 2004 rating decision, the RO 
increased the rating for sleep apnea from 0 to 50 percent, 
effective February 10, 2004.  At no time between the date of 
the August 1994 rating decision and the date of the February 
10, 2004 claim does the record reflect any correspondence 
from the veteran, or, pursuant to 38 C.F.R. § 3.157 (2007), a 
medical record, that could be construed as a request for 
higher rating.  The only documents filed with the RO  between 
August 1994 and February 2004 were  the veteran's June 1997 
petition to reopen his claim for service connection for 
allergies and his claim for service connection for 
depression, and private medical records relating to these 
disabilities.  As these documents do not indicate a request 
for a higher rating for the veteran's sleep apnea, there was 
no pending claim for increase prior to February 10, 2004 
pursuant to which any compensable rating for sleep apnea 
could have been granted. 

While an effective date earlier than February 10, 2004 is 
possible if there is medical evidence from which it is 
factually ascertainable that an increase in disability had 
occurred within one year of the February 10, 2004 claim, 
there is no such evidence of record.  While there are some 
medical records, such as those from Ohio State University 
(OSU) Sleep Center relating to the veteran's sleep apnea, 
none of these records are dated between February 2003 and 
February 2004.  These records are dated primarily in 2001, 
when, as the veteran indicated during the hearing, he began 
using a CPAP machine.  See Transcript, p. 5.  The only 
medical records dated between February 2003 and February 2004 
are OSU student health services treatment notes relating to 
blood work, psychiatric symptoms, and the veteran's 
allergies.  Moreover, Dr. Miller's May 2005 letter indicating 
that the veteran had been treated at OSU student health 
services since March 1999 with a diagnosis of, inter alia, 
sleep apnea, does not refer to any such treatment record, and 
therefore does not provide a basis for an earlier effective 
date.

The Board notes the argument of the veteran and his 
representative, advanced during the Board hearing, that the 
veteran did not seek additional treatment for his sleep apnea 
or file a claim between 2001 and February 2004 because of his 
psychiatric disability.  See Transcript, pp. 6-7.  However, 
there is no provision in VA law or regulations providing for 
an earlier effective date based on such an argument.  The 
Board also notes the argument of the veteran and his 
representative during the RO hearing that he spoke VA 
education benefits personnel regarding his trouble staying 
awake in class and was granted additional time to use these 
benefits based on this problem, thus indicating that he 
alerted VA to the increase in his sleep apnea disability.  
However, the only evidence submitted in support of these 
arguments were letters from Dr. Miller and an Ohio 
Rehabilitation Service Commission dated in 2005, after the 
February 10, 2004 date of claim.

The legal authority governing effective dates is clear and 
specific, and the Board is bound  by Under these 
circumstances, the Board must conclude there is no legal 
basis for assignment of an effective date earlier than 
February 10, 2004 for the award of a 50 percent rating for 
sleep apnea, status post uvulopharyngoplasty; hence, the 
claim for an earlier effective date must be denied.  Where, 
as here, the law and not the evidence is dispositive, the 
appeal must be terminated or denied as without legal merit.  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Petitions to Reopen

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2008; 38 
C.F.R. § 3.303(a) (2007).  Such a determination requires a 
finding of a current disability that is related to an injury 
or disease incurred in service.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

In a December 1997 rating decision, the RO denied the 
veteran's claim for service connection for ADHD, depression, 
and dysthymia, as well as his petition to reopen his 
previously denied claim for service connection for allergies.  
Although notified of the denial in a letter later that month, 
the veteran did not initiate an appeal.  Hence, that decision 
is final as to the evidence then of record.  See 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2007).

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2007); see also Hodge v. West, 155 F.3rd 1356 (Fed. 
Cir. 1998).

In this appeal, the veteran's filed a request to reopen each 
of the previously denied claims in October 2004.  Regarding 
petitions to reopen filed on or after August 29, 2001, 38 
C.F.R. § 3.156(a) defines "new" evidence as evidence not 
previously submitted to agency decision makers and "material" 
evidence as evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that which 
was not of record at the time of the last final disallowance 
(on any basis) of the claim, and is not "merely cumulative" 
of other evidence that was then of record.  This analysis is 
undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008) 
require a review of all evidence submitted by or on behalf of 
a claimant since the last final denial on any basis to 
determine whether a claim must be reopened.  See Evans v. 
Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for 
purposes of the "new and material" analysis, the credibility 
of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 
510, 512-513 (1992).

In the December 1997 rating decision, the RO denied the claim 
for service connection for ADHD, depression, and dysthymia 
because the service medical records were negative for 
treatment for these disabilities, and there was no evidence 
linking them to service.  In that same decision, the RO 
denied the petition to reopen the claim for service 
connection for allergies because the veteran had indicated 
that he had allergies prior to service, there was no evidence 
that a chronic disability relating to allergies was incurred 
in or aggravated by service, and because the veteran's 
allergies to dust mites, pollen from grasses, ragweed, and 
mold spores were congenital or developmental defects 
unrelated to service. 

Since the December 1997 decision, the evidence added to the 
claims file includes June and July 2006 letters from two VA 
physicians, Drs. "M.M." and "A.Q.," as well as a November 
2005 letter from Dr. Miller, addressing the etiology of the 
veteran's psychiatric disabilities and allergies.  In her 
July 2006 letter, Dr. "M.M." noted that during service the 
veteran experienced symptoms of sleep disturbance, compulsive 
overeating, and work and fitness troubles, and concluded that 
his depression, for which he was treated shortly after 
service, is related to service.  She also noted that the 
veteran now has severe environmental allergies, which had 
been minor prior to service and worsened therein.  In his 
June 2006 letter, Dr. "A.Q." wrote that, while the veteran 
was not diagnosed with depression during service, he 
exhibited symptoms of depression during the latter part of 
service, resulting in involuntary discharge, and was treated 
for psychiatric problems from shortly after service.  He 
therefore concluded that the veteran's depression is related 
to service.  

Finally, in a November 2005 letter, Dr. Miller wrote that he 
had reviewed the veteran's medical records and that the 
veteran's attention deficit disorder, chronic allergies, and 
chronic anxiety "date back to" the time of his service, 
even though the diagnosis of each condition may have been 
delayed.  This evidence had not been considered by agency 
adjudicators in connection with the previously denied claim 
and petition to reopen, and this evidence is not cumulative 
or redundant of evidence previously of record.  Thus, it 
constitutes "new" evidence.  Moreover, since this evidence 
indicates a possible nexus between the veteran's psychiatric 
disabilities and service, as well as between his allergies 
and service, it relates to unestablished facts necessary to 
substantiate each claim, and raises a reasonable possibility 
of substantiating each claim.

Under these circumstances, the Board concludes that the 
criteria for reopening the claims for service connection for 
a psychiatric disability and for allergies are met.  See 38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2007).



C.  Service Connection

As noted above, the crux of each claim for service connection 
is whether there exists a medical nexus between each 
disability and service . See  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303;  Rabideau,  2 Vet. App. at 143 . 

On the question of medical nexus, Drs. "M.M.," "A.Q.," and 
Miller each concluded that the veteran's psychiatric 
disabilities and allergies are  related to service.  The 
Board notes that only Dr. Miller indicated that he reviewed 
the veteran's medical records prior to rendering his opinion.  
However, while Drs. "M.M." and "A.Q." relied, in part, on 
the service history provided by the veteran, such reliance 
only warrants the discounting of a medical opinion in certain 
circumstances, such as when the opinions are contradicted by 
other evidence in the record or when the Board rejects the 
statements of the veteran.  See Coburn v. Nicholson, 19 Vet. 
App. 427, 432-433 (2006); Kowalski v. Nicholson, 19 Vet. App. 
171, 179 (2006). 

Here, the opinions are consistent with the evidence of 
record.  There are multiple notations regarding psychiatric 
symptomatology and allergies in the service medical records, 
as indicated by both VA physicians.  In addition, while the 
veteran did indicate to various private physicians that he 
experienced allergies prior to service, the multiple 
references in the service medical records to allergies 
support Dr. "M.M."'s statement that the veteran's allergies 
were aggravated by service.  Thus, as there is no clear and 
unmistakable evidence that the veteran's allergies both 
preexisted service and were not aggravated thereby; he is 
therefore entitled to the presumption of soundness as to 
allergies when he entered service.  See 38 U.S.C.A. § 1111 
(West 2002 & Supp. 2008).  See also VAOPGCPREC 3-2003 (July 
16, 2003) (to rebut the presumption of soundness in 38 
U.S.C.A. § 1111, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service).

Thus, the three physician opinions discussed above, 
indicating that there is a nexus between the veteran's 
psychiatric disabilities and service and that there is a 
relationship between his allergies and service, are entitled 
to substantial probative weight.  Significantly, there are no 
contrary medical opinions in the claims file.

Under these circumstances, and resolving all  reasonable 
doubt in the veteran's  favor, the criteria for service 
connection for ADHD, depression, and dysthymia, and for 
service connection for allergies, are met.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2008); 38 C.F.R. § 3.102 (2007); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

As new and material evidence to reopen the claim for service 
connection for ADHD, depression, and dysthymia has been 
received, to this limited extent, the appeal is granted.

As new and material evidence to reopen the claim for service 
connection for allergies has been received, to this limited 
extent, the appeal is granted.

Service connection for ADHD, depression, and dysthymia, is 
granted.

Service connection for allergies is granted.


REMAND

In its January 2006 decision denying a TDIU, the RO indicated 
that, because there was only one disability for which the 
veteran had been granted service connection, sleep apnea, 
rated 50 percent disabling, he was not eligible for a TDIU on 
a schedular basis.  See 38 C.F.R. § 4.16(a) (2007).  However, 
in light of the grant of service connection for two 
additional disabilities in the above decision, the veteran 
may well be eligible for a TDIU on a schedular basis in light 
of the ratings that the RO assigns for these disabilities.  
Consequently, after the RO assigns disability ratings for the 
veteran's now service-connected ADHD, depression, and 
dysthymia, and allergies, it should readjudicate the claim 
for a TDIU, to include on a schedular basis if the 
requirements of 38 C.F.R. § 4.16(a) for such consideration 
are met.

To ensure that all due process requirements are met, the RO 
should also give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for a 
TDIU, notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 
38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO should explain the type of evidence that is the 
veteran's ultimate responsibility to submit, and should 
ensure that its notice to the veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)-
specifically as regards disability ratings and effective 
dates-as appropriate.  In addition, the RO should ensure 
that its notice to the veteran meets the requirements of the 
recent decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) by advising the veteran that he may submit evidence 
showing the effects of the worsening or increase in severity 
of his service-connected disabilities upon his employment and 
daily life, providing notice of the criteria for a TDIU, and 
providing examples of the types of medical and lay evidence 
that the veteran may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to a TDIU. 

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159 (2007).  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with the VCAA and its implementing regulations.  
Hence, in addition to the actions requested above, the RO 
should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for a TDIU. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  After assigning ratings for the now 
service-connected ADHD, depression, and 
dysthymia, and allergies, the RO should 
send to the veteran and his 
representative a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional evidence pertinent to the 
claim for a TDIU that is not currently of 
record.

The RO should explain the type of 
evidence that is the veteran's ultimate 
responsibility to submit.  The RO should 
ensure that its notice meets the 
requirements of Dingess/Hartman (cited to 
above)-particularly as regards 
disability ratings and effective dates-
as appropriate.  The RO should also 
ensure that its notice meets the 
requirements of Vazquez-Flores v. Peake, 
cited above, by advising the veteran that 
he may submit evidence showing the 
effects of the worsening or increase in 
severity of his disabilities upon his 
employment and daily life, providing 
notice of the criteria for a TDIU, and 
providing examples of the types of 
medical and lay evidence that the veteran 
may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to a 
TDIU.

The RO's letter should also clearly 
explain to the veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify him and his representative 
of the records that were not obtained, 
explain the efforts taken to obtain them, 
and describe further action to be taken.

3.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  After completing the requested 
action, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a TDIU, 
to include on a schedular basis if 
appropriate.
 
5.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


